Citation Nr: 0923250	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO. 05-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased initial (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and granted a noncompensable rating, 
effective December 11, 2003. The Veteran appealed the 
noncompensable rating for hearing loss and the current appeal 
ensued. 

In June 2006, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ). A transcript of that hearing is of record and 
associated with the claims folder. 

In March 2007, the Board denied an initial compensable rating 
for bilateral hearing loss. In August 2008, the United States 
Court of Appeals for Veterans Claims (CAVC) issued an Order 
vacating the Board's March 2007 decision in response to a 
July 2008 Joint Motion by the Secretary of Veterans Affairs 
and the Veteran (Joint Motion). The claim was remanded to the 
Board for action consistent with the CAVC's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the Veteran for an examination to 
determine the current severity of the service-connected 
bilateral hearing loss. 

The Veteran and his spouse testified at the Veteran's 
June 2006 Travel Board hearing. The Veteran stated that his 
hearing was worse without his hearing aids. His spouse 
testified that the Veteran's hearing had worsened. His most 
recent VA examination for his bilateral hearing loss was in 
January 2005. The Veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination. Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Sine the 
Veteran and his spouse testified to a worsening of the 
Veteran's hearing loss in June 2006 at the Veteran's Travel 
Board hearing, and he has not been afforded an examination 
since January 2005, the VA's duty to assist requires a 
"thorough and contemporaneous" medical examination. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non- VA, or 
other relevant medical treatment for his 
bilateral hearing loss that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2. Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO/AMC will afford the 
Veteran a comprehensive audiology VA 
examination. The purpose of the 
examination is to determine the current 
severity of the veteran's service-
connected bilateral hearing loss.

The following considerations will govern 
the examination:

The claims folder, including all medical 
records, and a copy of this remand, will 
be reviewed by the examiner. The examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained, and a copy of this remand.

If deemed appropriate by the examiner, 
the veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed. 

3. The Veteran is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Following such development, the RO/AMC 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 If any such action 
does not resolve the claim, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




